Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending; claims 1, 18, 19 and 23 are independent. 

Claim Objections
Claims 20, 21 and 22 are objected to for the following informalities.
Claims 20, 21 and 22 recite, “A social network subsystem as recited in claim 19”, “An advertising subsystem as recited in claim 19” and “A publishing subsystem as recited in claim 19”, respectively. There is insufficient antecedent basis for the limitations in the claims. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10-14 are system claims using a method claim; however, the claims lack any hardware structure to be considered as system claims. The claims are considered as software which do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are mixed claims using both apparatus and method steps. See M.P.E.P. § 2173.05(p).

Examiner’s Note
The referenced citations made in the rejections are intended to exemplify areas in the references in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the references in their entirety since other areas of the references may be relied upon later to substantiate Examiner's rationale of record. A Prior Art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates. Inc. v. Garlock. Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the Prior Art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391 F .3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004 ).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12-14, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. Pub. No.: US 2004/0054577 (Inoue).

Inoue teaches:
Claim 1.	A method for determining inclusion of an information item into an information stream, comprising:
a participation prediction map;  (¶ 32, 58-59, advertisement selection relates an expected item value such as a score obtained based on the involved parties satisfactions/priorities with respect to an advertisement and past exposure affecting the exposure count to a number of advertisements per specified period, i.e., days of week) 
a distribution of information items; (¶¶ 21, “a pull-type distribution scheme over the Internet or similar networks”; 128-134)
for a region of the distribution determine: (¶¶ 51-52, 149-150, a region of the distribution is where the requirements/priorities of all involving parties with respect to advertisement are satisfied)
(a) a number of items, (¶¶ 58-59, exposure count of an advertisement for inclusion)
 (b) an expected item value, (¶¶ 32-33, 59, 255, 265-267, 274-276, 279, 287, a score obtained based on the satisfactions/priorities of the involved parties and factors such as past exposure affecting the exposure count)
 (c) a measure of proximity, wherein the measure is between (a) and a participation level determined from the participation prediction map for (b), or between (b) and an item value determined from an inverse of the predicted participation map for (a); and (¶ 265, an estimated exposure count for a day is a measure of proximity for exposing an advertisement to the region determined by matching the involved parties’ priorities for exposing advertisement during the term of the contract considering past exposure)
select an include region, wherein said include region is preferred over other regions of the distribution at least in part according to the measure of proximity; whereby said include region determines inclusion. (¶¶ 28, 32, 240, an include region is a preferred region in the distribution region where the degree of satisfaction of all involved parties are maximized as a whole with respect to the distributed advertisement)

Claim 2.	The method of claim 1, further comprising:
an exchange value function; and wherein any item or point in the include region is equal or greater than any item or point outside the include region according to the exchange value function.  (¶¶ 155-163, 240, a formula is used for a definitive cost allocation for including an advertisement in the include region/matched OPTINOUT data; the value identifies a value for inclusion which is greater than an exclusion value)

Claim 3.	A method for regulating an information stream, as recited in claim 1, further comprising:
a producer priority; (¶¶ 102, 139, 187, 195, OPTINOUT information includes a content provider/commercial sponsor priority) 
a consumer priority; (¶¶ 102, 139, 169, OPTINOUT information includes a consumer/subscriber priority) 
evaluating inclusion of the information item into the information stream according to the include region for the producer priority and the consumer priority. (¶¶ 27, 102, 139, 149-150, advertisements are distributed based on matched involved parties/ producer and consumer priorities)

Claim 4.	The method of claim 3, further comprising:
an audience target, wherein said audience target maps an assigned producer priority to values of one or more user profile parameters; (¶ 148, 167, TABLE 3, ¶¶ 183-185, assigned OPTINOUT information is used for matching an assigned producer priority to value of one user profile parameter such as age)
obtaining the producer priority from the audience target. (¶¶ 148, 167, TABLE 3, ¶¶ 183-185, the assigned OPTINOUT has to be obtained for matching and selecting an advertisement)

Claim 16.	An information exchange apparatus using the method of claim 4,
an information item obtained from a first user of the information exchange; (¶¶ 51-51, advertisement is obtained from advertisement provider)
an audience target obtained for the information item; (¶¶ 51-52, 148, 167, TABLE 3, ¶¶ 183-185, the advertisement selecting means select an advertisement based on the assigned OPTINOUT/producer priority to value of one user/subscriber profile parameter such as age)   
a user profile obtained for a second user of the information exchange; (¶¶ 51-52, 148, 167, TABLE 3, ¶¶ 108, advertisement selecting server uses user/subscriber profile for selecting advertisement; 183-185, the advertisement selecting means select an advertisement based on the assigned OPTINOUT/producer priority to value of one user/subscriber profile parameter such as age) 

Claim 5.	The method of claim 3, further comprising:
a selection criteria, wherein said selection criteria maps an assigned consumer priority to values of one or more user profile variables or information item variables; (¶ 169-170, 184, subscribers assign priorities/OPTINOUT for receiving advertisement and the assigned priorities are used for advertisement selection)   
obtaining the consumer priority from the selection criteria. (¶ 169-170, 184, subscribers assign priorities/OPTINOUT for receiving advertisement and the assigned priorities are used for advertisement selection)

Claim 17.	An information exchange apparatus using the method of claim 5,  an information item obtained from a first user of the information exchange; (¶¶ 51-51, advertisement is obtained from advertisement provider)
a user profile obtained for the first user; (¶ 108, advertisement selecting server uses user/subscriber profile for selecting advertisement)
a selection criteria obtained for a second user of the information exchange; (¶¶ 169-170, 184-185, the advertisement selecting means select an advertisement based on subscribers assigned priorities/OPTINOUT for receiving advertisement)   
a subsystem using the method of claim 5 with the selection criteria and the user profile obtained to determine inclusion of the information item of the first user into an information stream of the second user. (¶¶ 108, advertisement selecting server uses user/subscriber profile for selecting advertisement; 169-170, 184-185, the advertisement selecting means select an advertisement provided by a user/advertisement provider based on the selection criteria assigned by another user/ subscriber assigned priorities/OPTINOUT for receiving advertisement)   

Claim 6.	The method according to claim 3, wherein a decision grid resolves conflicts between actions implied by the consumer priority and the producer priority. (¶¶ 27-28, 156-159; 200-201, the process of matching is a process of decision making; the process is used for “judging comprehensively the interests of the subscriber, commercial sponsor, and content provider through the four types of matching” for selecting advertisements to be inserted into a content and resolving conflict by setting penalty values for cases where advertisements overlap)

Claim 7.	The method of claim 3, further comprising a collection of information items; (¶ 101, advertisement server is a collection of advertisements; ¶ 260, all advertisements “that satisfy all inhibiting and restricting conditions specific to the advertisement, content, and subscriber involved”)
obtaining an order for the items; (¶¶ 261, 274, order of advertisements are determined by priorities assigned by involved parties) 
evaluating inclusion of the items in the order obtained, wherein the producer priority and consumer priority are obtained for each item. (¶¶ 261, 274, order of advertisements are determined by priorities assigned by involved parties)

Claim 8.	The method of claim 1, further comprising:
a set of information items; (¶ 101, advertisement server; ¶ 260, all advertisements “that satisfy all inhibiting and restricting conditions specific to the advertisement, content, and subscriber involved”)
obtaining the distribution of information items based on the set; (¶ 260, advertisements are to be distributed based on requirements assigned by “advertisement, content, and subscriber involved”)
evaluating each item from the set for inclusion into an information stream according to the include region. (¶¶ 262-264, each advertisement is evaluated for being exposed)

Claim 9.	The method of claim 1, wherein the measure of proximity comprises at least in part a ratio between the two determined values. (¶¶ 58-59, 287, an estimation exposure count for a certain period within the term of an advertisement exposure contract is between the two values past exposure and the total exposure of the advertisement based on the term of the contract)

Claim 12.	An advertising system using the method of claim 1, comprising:
one or more advertisements, offers, solicitations or equivalent information items; (¶¶ 25, “a commercial sponsor offering advertisement information to be attached to the contents”; ¶ 48)
an information stream directed to a receiver of advertisements; (¶ 119, “the content server 10 distributes contents such as moving pictures to subscriber terminals by streaming technology”)
a subsystem using the method of claim 1 to determine the include region; and (¶¶ 27, 149-150, an include region of the distribution is the region in which players are matched based on their requirements and priorities/attributed information and OPTINOUT information and ¶¶ 287-289 an include region further is  a certain time period during a contract period in which certain number of advertisements should be distributed to subscribers according to assigned priorities/ OPTINOUT information)
using the include region to evaluate inclusion of the advertisements into the information stream. (¶¶ 27, 102, 139, 149-150, advertisements are distributed based on matched provider/commercial sponsor/subscriber requirements/priorities)

Claim 13.	A publishing system using the method of claim 1, comprising:
one or more information items consisting of articles, stories, solicitations, offers, advertisements, messages, notices, videos, audios, or other equivalents; (¶¶ 48, 54, 105, 119, content provider publishes contents to subscribers)   
an information stream directed to a subscriber or equivalent; (¶¶ 48, 54, 105, 119, content directed to subscribers)   
a subsystem using the method of claim 1 to determine the include region; and using the include region to evaluate inclusion of the one or more information items into the information stream of the subscriber. (¶¶ 28, 32, 240, an include region is a preferred region in the distribution region where the degree of satisfaction of all involved parties are maximized as a whole with respect to the distributed advertisement)

Claim 14.	The system of claim 13, wherein the information items are received from at least one publisher, author, contributor, or equivalent, and further comprising:
a subsystem to deliver the information stream via web, email, mobile, print or other equivalent medium. (¶ 10, internet is used for delivery of content and advertisement)

Claim 18.	An apparatus for generating an include region comprising:
a distribution of information items; (¶¶ 21, “a pull-type distribution scheme over the Internet or similar networks”; 128-134)
a processing means for:
(a) determining a number of items for a region of the distribution, (¶¶ 58-59, exposure count of an advertisement for inclusion)
 (b) determining an expected item value for said region, (¶¶ 32-33, 59, 255, 265-267, 274-276, 279, 287, a score obtained based on the satisfactions/priorities of the involved parties and factors such as past exposure affecting the exposure count)
(c) computing a metric for said region, wherein the metric computation depends on the expected item value and the number of items; and (¶ 265, an estimated exposure count for a day is a metric for exposing an advertisement to the region of the distribution determined by matching the involved parties’ priorities for exposing advertisement during the term of the contract considering past exposure)
selecting the include region, wherein the include region is preferred over other regions of the distribution at least in part according to the metric. (¶¶ 28, 32, 240, an include region is a preferred region in the distribution region where the degree of satisfaction of all involved parties are maximized as a whole with respect to the distributed advertisement)

Claim 19.	An apparatus for controlling an information stream comprising:
a distribution of information items; (¶¶ 21, “a pull-type distribution scheme over the Internet or similar networks”; 128-134)
a means for determining an include region, wherein the means uses the distribution; (¶¶ 51-52, 149-150, a region of the distribution is determined by matching requirements/priorities of all involving parties with respect to an advertisement)
a means for using the include region to determine inclusion of an information item into the information stream. (¶¶ 28, 32, 51-52, 149-150, 240, advertisements are exposed to subscribers using the include region)

Claim 21.	An advertising subsystem as recited in claim 19, wherein the information item comprises of advertisements, offers, solicitations or equivalents. (¶¶ 27, 102, 139, 149-150, advertisements are distributed based on matched provider/commercial sponsor/subscriber requirements/priorities)

22.	A publishing subsystem as recited in claim 19, wherein one or more information items comprising of articles, stories, solicitations, offers, advertisements, messages, notices, videos, audios, or other equivalents are received from at least one publisher, author, contributor, or equivalent information producer, and wherein inclusion of each of the information items is determined for one or more information consumers. (¶¶ 48, 54, 105, 119, content provider publishes contents including advertisement to subscribers)

Claim 23.	An information exchange subsystem comprising:
an information item obtained from a first user of the information exchange; (¶¶ 25, 48, advertisement is obtained from advertiser provider)
an information stream for a second user of the information exchange, wherein the information exchange is configured to allow the information stream to receive the item; (¶¶ 48, 54, 105, 119, 130-134, advertisement is inserted into content distributed to subscribers)
a distribution of information items for the second user; (¶¶ 48, 54, 105, 119, 130-134, advertisement is inserted into content distributed to subscribers)
a means for determining an include region for the second user using the distribution; (¶¶ 28, 32, 240, an include region is a preferred region in the distribution region where the degree of satisfaction of all involved parties are maximized as a whole with respect to the distributed advertisement)
a means to determine exclusion of the item from the information stream of the second user, wherein the means uses the include region. (¶¶ 28, 32, 36, 42, 240, advertisement is excluded from include region when the degree of satisfaction of all involved parties are not maximized as a whole with respect to the advertisement that is selected in a preferring or grading manner)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue as applied to claims 1 and 19 above in view of Ben-Yair et al. Patent No.: US 9,177,065 (Ben-Yair).

Claim 10.	A social network using the method of claim 1, comprising: a post or equivalent information item from a first user of the social network; a news feed or equivalent information stream directed to a second user of the social network; a subsystem using the method of claim 1 to determine the include region; and using the include region to evaluate inclusion of the post into the news feed. 
This claim describes a usage of claim 1 in a social network environment. Inoue specifically taught the step to determine the include region; and using the include region to evaluate inclusion of an advertisement into a stream in ¶¶ 28, 32, 240. Inoue did not disclose the method of claim 1 in the context of a social network. 
Ben-Yair teaches a social network comprising: 
a post or equivalent information item from a first user of the social network; (Ben-Yair, col. 2, ll. 55-67, users of a social network are able to post items)
a news feed or equivalent information stream directed to a second user of the social network; (Ben-Yair, col. 2, ll. 55-67,  posted items are directed/viewed by other users in the social network)
It would have been obvious to include a social network in which a posted item is distributed to other users as taught Ben-Yair into Inoue and simply replace an advertiser provider or content provider by the user who post an item and subscribers with other users who view the posted item based on the preferences/priorities as taught by Inoue to achieve the same predictable result of distributing items over an include region.

Claim 11.	The social network of claim 10, wherein second user has friended, followed, subscribed, or equivalently agreed to receive posts from the first user. (Inoue, Abs., advertisements are exposed to subscribers; Ben-Yair, col. 6, ll. 25-42 , users are “friends, coworkers, customers, teammates, clients, relatives, club members, classmates” who receive filtered posted item)

Claim 15.	An information exchange apparatus using the method of claim 1, comprising:
a post or equivalent information item obtained from a first user of the information exchange; (Ben-Yair, col. 2, ll. 55-67, users of a social network are able to post items)
a distributor; (Ben-Yair, col. 2, ll. 55-67, posted items are distributed to social network users)
an information stream of a second user of the information exchange, wherein the second user is allowed to receive the post via the distributor; (col. 2, ll. 55-67, a social network user views the posted items in stream page of the user)
a subsystem using the method of claim 1 to determine the include region; and (Inoue, ¶¶ 28, 32, 240, include region is a preferred region in the distribution region where the degree of satisfaction of all involved parties are maximized as a whole with respect to the distributed advertisement)
using the include region to determine exclusion of the post from the information stream of the second user. (Inoue, ¶¶ 28, 32, 240, include region is a preferred region in the distribution region where the degree of satisfaction of all involved parties are maximized as a whole with respect to the distributed advertisement)
(¶¶ 28, 32, 36, 42, 240, post/advertisement is excluded from include region when the degree of satisfaction of all involved parties are not maximized as a whole with respect to the advertisement/post that is selected in a preferring or grading manner)

Claim 20.	A social network subsystem as recited in claim 19, wherein the information item is a post or equivalent from a first user of the social network, and wherein the information stream is a news feed or equivalent directed to a second user of the social network.
This claim describes a usage of claim 19 in a social network environment. 
Ben-Yair teaches a social network wherein the information item is a post or equivalent from a first user of the social network, and wherein the information stream is a news feed or equivalent directed to a second user of the social network. (Ben-Yair, col. 2, ll. 55-67, users of a social network are able to post items and the posted items are directed/viewed by other users in the social network)
It would have been obvious to include a social network in which a posted item is distributed to other users as taught by Ben-Yair into Inoue and simply replace an advertiser provider or content provider by the user who post an item and subscribers with other users who view the posted item based on the preferences/priorities as taught by Inoue to achieve the same predictable result of distributing items over an include region. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Dunn, Patent No.: US 9,208,187 : “USING A DATABASE SYSTEM FOR SELECTIVE INCLUSION AND EXCLUSION OF TYPES OF UPDATES TO PROVIDE A CONFIGURATION FEED OF A SOCIAL NETWORKING SYSTEM”; col. 9, ll. 29-39.
Townsend et al. Pub. No.: US 2014/0040040: Abs., ¶¶ 69, 84
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159